Name: Commission Regulation (EC) No 1634/2002 of 13 September 2002 amending Ã¢  in the light of the new concessions for which Council Regulation (EC) No 1408/2002 provides in respect of the Republic of Hungary Ã¢  Regulations (EC) No 1279/98, (EC) No 1128/1999 and (EC) No 1247/1999 regarding certain tariff quotas for the importation of beef and veal products
 Type: Regulation
 Subject Matter: tariff policy;  cooperation policy;  animal product;  international trade
 Date Published: nan

 Avis juridique important|32002R1634Commission Regulation (EC) No 1634/2002 of 13 September 2002 amending  in the light of the new concessions for which Council Regulation (EC) No 1408/2002 provides in respect of the Republic of Hungary  Regulations (EC) No 1279/98, (EC) No 1128/1999 and (EC) No 1247/1999 regarding certain tariff quotas for the importation of beef and veal products Official Journal L 247 , 14/09/2002 P. 0007 - 0009Commission Regulation (EC) No 1634/2002of 13 September 2002amending - in the light of the new concessions for which Council Regulation (EC) No 1408/2002 provides in respect of the Republic of Hungary - Regulations (EC) No 1279/98, (EC) No 1128/1999 and (EC) No 1247/1999 regarding certain tariff quotas for the importation of beef and veal productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), as last amended by Regulation (EC) No 2345/2001(2), and in particular Article 32(1) thereof,Having regard to Council Regulation (EC) No 1408/2002 of 29 July 2002 establishing concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Hungary(3), and in particular Article 1(3) thereof,Whereas:(1) Regulation (EC) No 1408/2002 provided for new concessions as regards the importation of certain beef and veal products under the tariff quotas opened by the Europe Agreement with Hungary. The new concessions took effect on 1 July 2002, except as regards the concession which involves opening the tariff quota covered by serial number 09.4774.(2) It is therefore necessary to amend the following Commission implementing Regulations:- Commission Regulation (EC) No 1279/98 of 19 June 1998 laying down detailed rules for applying the tariff quotas for beef and veal applicable under Regulations (EC) No 1727/2000, (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000, (EC) No 2435/2000 and (EC) No 2851/2000 for the Republic of Hungary, Bulgaria, the Czech Republic, Slovakia, Romania and the Republic of Poland(4), as amended by Regulation (EC) No 2857/2000(5).- Commission Regulation (EC) No 1128/1999 of 28 May 1999 laying down detailed rules of application for a tariff quota for calves weighing not more than 80 kilograms originating in certain third countries(6), as last amended by Regulation (EC) No 1096/2001(7).- Commission Regulation (EC) No 1247/1999 of 16 June 1999 laying down detailed rules for the application of a tariff quota for live bovine animals weighing from 80 to 300 kilograms and originating in certain third countries(8), as last amended by Regulation (EC) No 1096/2001.(3) Full or partial repayment of import duty resulting from the reduction in duty which took effect on 1 July 2002 is to be granted in accordance with Article 236 of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code(9), as last amended by Regulation (EC) No 2700/2000(10), and with Articles 878 et seq. of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(11), as last amended by Regulation (EC) No 2787/2000(12).(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1279/98 shall be amended as follows:1. the title shall be replaced by: "Commission Regulation (EC) No 1279/98 of 19 June 1998 laying down detailed rules for applying the tariff quotas for beef and veal provided for in Regulations (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000, (EC) No 2435/2000, (EC) No 2851/2000 and (EC) No 1408/2002 for Bulgaria, the Czech Republic, Slovakia, Romania, the Republic of Poland and the Republic of Hungary;"2. the first paragraph of Article 1 shall be replaced by: "Article 1Import licences must be presented for imports into the Community of the products listed in Annex I hereto under the quotas provided for in Regulations (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000, (EC) No 2435/2000, (EC) No 2851/2000 and (EC) No 1408/2002;"3. the second paragraph of Article 3(1)(c) shall be replaced by: "Group of products' means products originating in only one of the countries listed in Annex I; a group of products shall cover either products under CN codes 0201 and 0202, or products under CN codes 0206 10 95, 0206 29 91, 0210 20 10, 0210 20 90, 0210 99 51, 0210 99 59 and 0210 99 90 originating in Hungary, or products under CN codes 1602 50 31, 1602 50 39 and 1602 50 80 originating in Romania, or products under CN code 1602 50 originating in Poland;"4. Article 3(2) shall be replaced by: "2. Notwithstanding Article 5 of Regulation (EC) No 1445/95, box 16 of licence applications and licences shall show one of the groups of CN codes listed in the same indent below:- 0201, 0202,- 0206 10 95, 0206 29 91, 0210 20 10, 0210 20 90, 0210 99 51, 0210 99 59, 0210 99 90,- 1602 50 31, 1602 50 39, 1602 50 80,- 1602 50."5. Annex I shall be replaced by the Annex hereto.Article 2Article 2(2) of Regulation (EC) No 1128/1999 shall be replaced by: "2. For the quantity referred to in paragraph 1, the rate of customs duty shall be reduced by:- 80 % for animals originating in the Czech Republic, Slovakia, Bulgaria, Romania, Estonia, Latvia and Lithuania,- 90 % for animals originating in Poland and Hungary."Article 3Article 1(2) of Regulation (EC) No 1247/1999 shall be replaced by: "2. For the quantity referred to in paragraph 1, the rate of customs duty shall be reduced by:- 80 % for animals originating in the Czech Republic, Slovakia, Bulgaria, Romania, Estonia, Latvia and Lithuania,- 90 % for animals originating in Poland and Hungary."Article 4This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.The provisions of this Regulation shall apply from 1 July 2002. However, the concession covered by serial number 09.4774 shall apply from the date on which this Regulation enters into force.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 September 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 315, 1.12.2001, p. 29.(3) OJ L 205, 2.8.2002, p. 9.(4) OJ L 176, 20.6.1998, p. 12.(5) OJ L 332, 28.12.2000, p. 55.(6) OJ L 135, 29.5.1999, p. 50.(7) OJ L 150, 6.6.2001, p. 33.(8) OJ L 150, 17.6.1999, p. 18.(9) OJ L 302, 19.10.1992, p. 1.(10) OJ L 311, 12.12.2000, p. 17.(11) OJ L 253, 11.10.1993, p. 1.(12) OJ L 330, 27.12.2000, p. 1.ANNEX"ANNEX ICommunity import concessions by product and country of origin(MFN = most favoured nation rate of duty)>TABLE>"